                      UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA


THE PARISH OF PLAQUEMINES                                 CIVIL ACTION

v.                                                        NO. 18-5217

RIVERWOOD PRODUCTION CO., ET AL.                          SECTION "F"


                             ORDER AND REASONS


      Before the Court are motions to remand by Plaquemines Parish

and the State of Louisiana.          For the reasons that follow, the

motions are GRANTED.


                                 Background

      This case is one of many seeking to determine the oil and gas

industry’s responsibility (and consequent restoration obligations)

for   the   rapid   loss   and   deterioration   of   Louisiana’s   coastal

wetlands.    For a second time, this Court must determine whether

these cases belong in federal court.

      Louisiana coastal parishes 1 filed this and 41 other lawsuits

in state court against more than 200 oil and gas companies alleging

that dredging, drilling, and waste disposal caused coastal land


1 The parish plaintiffs include Plaquemines, Jefferson, Cameron,
Vermillion, St. Bernard, and St. John the Baptist. Each parish
filed suit on its own behalf and in most if not all cases, the
State of Louisiana through the Attorney General and through the
Department of Natural Resources intervened as plaintiffs to
protect the State’s interests.
                                      1
loss and pollution; the plaintiffs allege a singular statutory

cause of action for violation of Louisiana’s State and Local

Coastal Resources Management Act of 1978 (the CZM Act or the

SLCRMA). Louisiana Revised Statute § 49:214.36(D) provides a cause

of action against defendants that violate a state-issued coastal

use permit or fail to obtain a required coastal use permit. 2         Among

the exemptions from coastal use permitting requirements are uses

which do not have a significant impact on coastal waters (La.R.S.

§ 49:214.34(A)(10)) and activities “lawfully commenced” prior to

the   SLCRMA’s    enactment    (La.R.S.   §    49:214.34(C)(2)(“Individual

specific   uses   legally     commenced   or   established   prior   to   the

effective date of the coastal use permit program shall not require

a coastal use permit.”)).

      It is the public policy of the State of Louisiana “[t]o

protect, develop, and where feasible, restore or enhance the

resources of the state’s coastal zone.”           La.R.S. § 49:214.22(1).

The SCLRMA regulates certain “uses” (“any use or activity within

the coastal zone which has a direct and significant impact on

coastal waters,” Louisiana Administrative Code (L.A.C.), Title 43,




2 Paragraph D of La.R.S. § 49:214.36 authorizes local governments
to seek injunctive or declaratory relief to ensure permitted uses;
paragraph E states that “[a] court may impose civil liability and
assess   damages;  order...restoration   costs;   require...actual
restoration[;] or otherwise impose reasonable and proper sanctions
for [unauthorized] uses[; t]he court in its discretion may award
costs and reasonable attorney’s fees to the prevailing party.”
                                     2
Part I, § 700) 3 within the coastal zone and authorizes local

governments with approved programs to enforce the Act to ensure

that the only uses made of the coastal zone are those authorized

by a permit.   The defendants’ oil and gas exploration, production,

and transportation activities in the coastal parishes, it is

alleged, have contributed to coastal land loss, pollution, and

other damage. 4   Each lawsuit involves oil and gas operations




3 A “direct and significant impact” is “a direct and significant
modification or alteration in the physical or biological
characteristics of coastal waters which results from an action or
series of actions by man.” L.A.C. 43:I.700.
4 The plaintiffs allege that the defendants’ activities have

violated implementing regulations, including those that require
restoration of production sites upon termination of operations and
require construction and operation of drilling sites using
techniques to prevent the release of pollutants, as well as those
that prohibit disposal of radioactive waste in the coastal zone.
Specifically, it is alleged that the defendants’ construction,
use, and failure to close unlined earthen waste pits violate the
CZM Act and regulations; that, if any waste pit was legally
commenced prior to 1978, the continued existence of such waste pit
constitutes a new use for which coastal use permit was required;
that the defendants never obtained the required state or local
coastal use permit for the closure or post-CZM operations of their
waste pits; that the defendants neither restored areas with pits
to their original condition nor constructed the pits using the
best practical techniques to prevent leaching; and that defendants
have disposed of oil field wastes from their waste pits without
permits. The plaintiffs also allege that “[s]ince 1978 and before,
Defendants’ oil and gas activities have resulted in the dredging
of numerous canals[, which have] exceeded the limits of coastal
use permits[;]” that the defendants’ failure to adequately design
or maintain these canals have caused erosion of marshes,
degradation of terrestrial and aquatic life, and “has increased
the risk of damage from storm-generated surges and other flooding
damage, and has enabled and/or accelerated saltwater intrusion[;]”
and that the defendants have failed to restore these canals to
their original condition.
                                 3
conducted in a different Operational Area and is brought against

a   different   but   often   overlapping   cast   of   defendants. 5   The

plaintiffs seek recovery of damages, costs necessary to restore

the coastal zone, actual restoration, and reasonable costs and

attorney’s fees.

      In their state court petitions, the plaintiffs strategically

“limit the scope of the claims and allegations of this petition”

to a state law cause of action under the SLCRMA and accompanying

state and local regulations. 6      The plaintiffs expressly disclaim

any federal claims (singling out their intention to disavow any

right to relief under federal law such as the Rivers and Harbors

Act, the Clean Water Act, any federal regulations, any claim under

general maritime or admiralty law). 7




5 This particular lawsuit concerns activities and operations by
six defendants (Riverwood Production Company, Inc., Chevron U.S.A.
Inc., Exxon Mobil Corporation, ConocoPhillips company, Estate of
William G. Helis, and Graham Royalty, Ltd.) associated with the
development of the Potash Oil & Gas Field in Plaquemines Parish,
which the Parish contends have caused substantial damage.
6 To the extent that defendants’ operations were not lawfully

commenced or established prior to the implementation of the CZM,
the plaintiffs nevertheless allege that “[t]he complained-of
operations and activities were prohibited prior to 1978 by various”
other provisions of Louisiana state law.
7 The plaintiffs provide a comprehensive list of claims they submit

that they purposefully do not advance in their state court
petition.    They single out several federal statutes and more
generically disclaim any attempt to recover for any defendant’s
violation of a federal permit or any activity on the Outer
Continental Shelf.
                                     4
       Notwithstanding these disclaimers, the defendants removed

these parish coastal zone cases to this Court and to the Western

District    of   Louisiana,    initially    alleging     four    bases    for

jurisdiction:    diversity    jurisdiction;    Outer    Continental      Shelf

Lands Act; general maritime law; or federal question jurisdiction.

The Court rejected all asserted bases of removal jurisdiction and

remanded   the   cases   to   state   court.    See,     e.g.,   Parish     of

Plaquemines v. Total Petrochemical and Refining USA, Inc., 64 F.

Supp. 3d 872 (E.D.La 2014); Parish of Plaquemines v. Hilcorp Energy

Co., No. 13-6727, 2015 WL 1954640 (E.D. La. April 29, 2015); Parish

of St. Bernard v. Atlantic Richfield Co., No. 16-16294, 2017 WL

2875723 (E.D. La. July 6, 2017).

       Back in state court, the defendants filed motions requesting

that the plaintiffs identify the alleged state law violations

underlying the lawsuits.       The cases were progressing (some even

toward early 2019 trial dates) when, on April 30, 2018, the

plaintiffs issued a Preliminary Expert Report on Violations in the

related Parish of Plaquemines v. Rozel Operating Co. case. 8 Rather

than    identifying   clear-cut   state    permitting    violations,       the




8 April 30 was the deadline for plaintiffs to provide preliminary
expert reports detailing the description of the specific SLCRMA
violations including specific instances of permit violations or
failures to obtain permits. The Expert Report was certified by the
Louisiana Department of Natural Resources and, thus, the
defendants contend, the Report is the DNR’s official position for
all cases.
                                      5
defendants submit, the Rozel Report revealed that the plaintiffs

“primarily     attack      activities       undertaken       before      the     state

permitting law at issue was effective and that were instead subject

to   extensive      and   exclusive   federal          direction,   control,      and

regulation.”        The   Rozel   expert     opines       that   three    types     of

activities occurred within the Bayou Gentilly case operational

area that violated SLCRMA:

     First, there were certain uses that were legally
     commenced before 1980 but whose impacts changed post-
     1980, triggering the requirement for a permit that was
     never obtained. Second, there were certain uses that
     were illegally commenced at their beginning and
     therefore did not qualify for the exemption from coastal
     permitting or review. And third, there were certain uses
     that were commenced after 1980 that did not receive
     appropriate permits under SLCRMA.

Contrary to the plaintiffs’ persistent disclaimers, the defendants

submit that the Rozel opinions reveal a federal dimension to the

plaintiffs’ claims, which “(1) implicate wartime and national

emergency     activities    undertaken       at    the    direction    of      federal

officers, and (2) necessarily require resolution of substantial,

disputed questions of federal law.”                    The Rozel Report invokes

language from a 1980 federal Final Environmental Impact Statement

and, defendants contend, distorts the SLCRMA “lawfully commenced”

exemption 9    to    anchor    liability          to     defendants’     pre-SLCRMA


9 La.R.S. § 49:214.34(C)(2) provides: “Individual specific uses
legally commenced or established prior to the effective date of
the coastal use permit program shall not require a coastal use
permit.”
                                        6
activities. 10   This   sweeping   view   of   defendants’   permitting

violations, the defendants submit, is necessary to contend with


10 The Report invokes language from a 1980 federal Final
Environmental Impact Statement, which was submitted for proposed
federal approval of Louisiana’s Coastal Resources Program:
     Any use or activity which, prior to the initiation of
     the coastal use permit program, has been lawfully
     commenced in good faith and for which all required
     permits have been obtained is consistent with the
     Coastal Management Program and no coastal use permit is
     required for it.... Moreover, such use or activity shall
     thereafter be consistent with the program even if
     renewals of previously issued permits become necessary
     or if new permits are required by other governmental
     bodies provided that there is no significant change in
     the nature, size, shape, location or impacts of the use
     or activity.
The FEIS authors added this gloss to the “lawfully commenced”
exemption, ostensibly to offer guidance on the types of activities
that would be exempt:
     To be so exempted, a use or activity must have met the
     following requirements prior to the date of the coastal
     use permit program:
     1) Actual construction or operation of the use or
     activity must have been begun in good faith; and
     2) All permits, licenses, and clearances required by
     governmental bodies must have been obtained and the use
     or activity must be in compliance with them; and
     3) No significant change in the nature, size, location
     or impacts of the use or activity take place.
It is the plaintiffs’ adoption of this construction of the
“lawfully commenced” exemption that the defendants say transforms
the state law claims into ones raising federal questions or
defendants.   That is, insofar as the defendants’ alleged “bad
faith” conduct occurred pre-SLCRMA --    incidentally, when some
oil and gas infrastructure was completed -- and insofar as the
impacts of the defendants’ use or conduct changed, it is the
plaintiffs’ theory that the defendants will not be saved by the
“lawfully commenced” exemption of the SLCRMA.         That SLCRMA
required, but defendants failed to obtain, coastal use permits
come 1980. And the defendants submit that these “bad faith” and
“changed impacts” theories are governed by federal law and
implicate World War II era conduct, when the federal government
directed the activities described in the plaintiff’s Rozel Report.
                                   7
the plaintiffs’ expert’s concession that “[b]y 1979 the oil and

gas canal network was almost entirely developed.”             Insofar as

liability attaches for bad faith practices, defendants assert

there are no state law standards by which to assess “bad faith;”

therefore, the defendants submit, such an inquiry raises a federal

question, given that “bad faith” conduct (or conduct upon which a

“cumulative impacts” theory is based) is all conduct that predates

the   SLCRMA   and,   thus,   federally-authorized,        directed,   or

controlled.     The   Rozel   Report,   the   defendants    insist,    has

profoundly transformed the nature and scope of these lawsuits.

      And so, the defendants, for a second time, removed this and

similar lawsuits to this Court and to the Western District of

Louisiana. This time, the defendants invoke federal subject matter

jurisdiction based on 28 U.S.C. § 1442 (the federal officer removal

statute) and 28 U.S.C. § 1331 (the federal question statute). 11

The plaintiffs now move to remand.




11Shortly after round two notices of removal were filed, the Court
stayed these proceedings pending a determination by the MDL Panel
as to whether it would grant the defendants’ motions to coordinate
these cases. On July 31, 2018, the United States Judicial Panel
on Multidistrict Litigation denied the energy company defendants’
motion for centralization of these lawsuits pending in the Eastern
and Western District of Louisiana. See In re Louisiana Coastal
Zone Land Loss Litig., MDL No. 2856, 317 F. Supp. 3d 1346 (2018).
The Court promptly granted motions to reopen these cases.

                                   8
                                          I.

     “’Federal      courts       are    courts     of    limited     jurisdiction,’

possessing ‘only that power authorized by’” the United States

Constitution and conferred by Congress.                 Gunn v. Minton, 568 U.S.

251, 256 (2013)(citation omitted).                  Unless Congress expressly

provides    otherwise,       a     federal     court     may     exercise     removal

jurisdiction over state court actions if the federal court would

have original jurisdiction over the case -- that is, if the

plaintiff could have brought the action in federal court from the

outset. See 28 U.S.C. § 1441(a).               For example, a district court

has original jurisdiction over cases presenting for resolution a

federal    question:      “all         civil   actions       arising      under   the

Constitution, laws, or treaties of the United States.”                      28 U.S.C.

§ 1331.    This “arising under” or “federal question” jurisdiction

is one predicate for removal invoked by defendants here.                      Federal

question    jurisdiction         generally     “exists    only     when   a   federal

question is presented on the face of the plaintiff’s properly

pleaded complaint.”       Caterpillar, Inc. v. Williams, 482 U.S. 386,

392 (1987). The defendants also invoke the federal officer removal

statute, 28 U.S.C. § 1442(a)(1), which “is a pure jurisdictional

statute in which the raising of a federal question in the officer’s

removal petition...constitutes the federal law under which the

action    against   the   federal        officer    arises     for   [Article     III]



                                           9
purposes.”      Zeringue v. Crane Co., 846 F.3d 785, 789 (5th Cir.

2017)(quoting Mesa v. California, 489 U.S. 121, 136 (1989)). 12

      Although the plaintiffs challenge removal in this case, the

removing    defendants      must    establish     that    federal     jurisdiction

exists at the time of removal and that removal was proper.                     See

Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723

(5th Cir. 2002); see also Winters v. Diamond Shamrock Chem. Co.,

149 F.3d 387, 397 (5th Cir. 1998). Remand is proper if the

plaintiff timely identifies a procedural defect in removal; remand

is   mandated    if    at   any    time   the   Court    lacks   subject   matter

jurisdiction. 28 U.S.C. § 1447(c).              “Due regard for the rightful

independence of state governments, which should actuate federal

courts,     requires    that      they    scrupulously      confine    their   own

jurisdiction to the precise limits which (a federal) statute has

defined.”       Victory Carriers, Inc. v. Law, 404 U.S. 202, 212

(1971)(citation        omitted).     Given      the     significant    federalism

concerns implicated by removal, the general removal statute is


12 The well pleaded complaint rule does not preclude reliance on
the federal officer removal statute if a colorable federal defense
exists as to some claims and they otherwise meet the statute’s
four criteria. See Jefferson County, Ala. v. Acker, 527 U.S. 423,
431 (1999)(“Under the federal officer removal statute, suits
against federal officers may be removed despite the nonfederal
cast of the complaint; the federal-question element is met if the
defense depends on federal law.”); see also Zeringue, 846 F.3d at
789 (citations omitted)(the federal officer removal statute
“permits a federal defense, which is generally statutorily
impotent to establish subject matter jurisdiction, to serve as the
federal question that endues the court with jurisdiction.”)
                                          10
strictly construed “and any doubt about the propriety of removal

must be resolved in favor of remand.”                  Gutierrez v. Flores, 543

F.3d 248, 251 (5th Cir. 2008)(citation omitted); Gasch v. Hartford

Accident     &    Indem.   Co.,   491         F.3d    278,     281-82   (5th    Cir.

2007)(citations omitted).         Unlike the general removal statute,

however, the federal officer removal statute must be liberally

construed.       See Watson v. Philip Morris Companies, Inc., 551 U.S.

142, 147 (2007)(“The words ‘acting under’ are broad, and this Court

has made clear that the statute must be ‘liberally construed.’”);

see also City of Walker v. Louisiana, 877 F.3d 563, 569 (5th Cir.

2017)(“federal officer removal under 28 U.S.C. § 1442 is unlike

other removal doctrines: it is not narrow or limited.”).                       Thus,

although it remains defendants’ burden to establish the existence

of federal jurisdiction over this controversy, whether federal

officer removal jurisdiction exists must be assessed “without a

thumb on the remand side of the scale.”                      Savoie v. Huntington

Ingalls,   Inc.,     817   F.3d   457,    462        (5th    Cir.   2016)(citations

omitted). 13




13 The liberal construction afforded the federal officer removal
statute is likewise afforded to determining whether a federal
officer’s removal is timely. See Morgan v. Huntington Ingalls,
Inc., 879 F.3d 602, 607 and n.10 (5th Cir. 2018)(citing Durham v.
Lockheed Martin Corp., 445 F.3d 1247, 1253 (9th Cir. 2006)).
                                         11
                                        II.
                                         A.

     As   a   threshold       matter,     the       plaintiffs   challenge   the

timeliness    of   removal,    arguing       that    removal   was   procedurally

defective under 28 U.S.C. § 1446.               The plaintiffs contend that

they plainly set forth their cause of action and theory of recovery

since the lawsuits’ inception, and, thus, the plaintiffs’ original

and amended petitions and, at the latest, discovery motions filed

years ago are the operative documents (if any) that should have

triggered removal.     The defendants counter that removal was timely

accomplished within 30 days of receipt of the Rozel Report, which,

they argue, clarified that federal issues are directly implicated.

The dispute focuses on when the plaintiffs disclosed that pre-

SLCRMA and World War II-era conduct was at issue or relevant to

their permit enforcement claims.

     28 U.S.C. § 1446 governs removal procedure. Subsection (b)

pertains to documents that trigger the 30-day time limit for

removal; it essentially provides a two-part test for determining

whether a defendant timely removed depending on what sort of

document triggered removal.        Id.; Bosky v. Kroger Texas, LP, 288

F.3d 208, 209 (5th Cir. 2002); Decatur Hosp. Authority v. Aetna

Health, Inc., 854 F.3d 292, 297 (5th Cir. 2017)(citation omitted).

1)   If the “initial pleading setting forth the claim for relief


                                        12
upon which such action or proceeding is based” is removable, then

the defendant must file its notice of removal within 30 days from

receipt of that initial pleading.           28 U.S.C. § 1446(b)(1)(emphasis

added).    This initial 30-day clock is triggered “only when that

pleading affirmatively reveals on its face that” the plaintiff is

asserting a cause of action based on federal law.                See Bosky, 288

F.3d at 210 (citations omitted, emphasis in original); see also

Leffall v. Dallas Indep. Sch. Dist., 28 F.3d 521, 525 (5th Cir.

1994)(citing Aaron v. National Union Fire Ins. Co., 876 F.2d 1157,

1160-61 (5th Cir. 1989)(An initial pleading sets forth a removable

claim “when [it] reveals on its face that it contains an issue of

federal law.”)).      2)    But, if the initial pleading does not set

forth a removable claim, the defendant must file its notice of

removal within 30 days after it receives “a copy of an amended

pleading, motion, order or” some “other paper from which it may

first be ascertained that the case is one which is has become

removable.”      28 U.S.C. § 1446(b)(3)(emphasis added).              To start

the clock under this “other paper” paragraph, the information

supporting    removal      contained   in     the   other    paper   “must     be

‘unequivocally clear and certain[.]’”               Bosky, 288 F.3d at 211

(describing this “bright-line” rule as one that should “discourage

removals     before   their    factual      basis   can     be   proven   by   a




                                       13
preponderance of the evidence through a simple and short statement

of the facts.”). 14

     Removal is timely only if the federal question or federal

officer basis on which defendants predicate jurisdiction did not

appear in the case until the Rozel Report.       An expert report

constitutes “other paper.”   There is no quarrel about that in the

abstract; indeed, courts have expansively construed the scope of




14Most commonly, this “other paper” framework applies to ascertain
removability based on diversity jurisdiction; other paper may
clarify   whether   the  jurisdictional   amount   in   controversy
requirement is met. Looking beyond the complaint to “other paper”
to ascertain whether a federal question is presented, however, is
rare because to do so bypasses the well pleaded complaint rule.
See Eggert v. Britton, 223 Fed. Appx. 394, 397 (5th Cir.
2007)(determining that removal on the basis of statements in “other
paper” is “inconsistent with the well-pleaded complaint rule and
the intent of § 1446(b)” where references to federal law in other
paper fails to “clarify any possible federal nature of the claims
made in the pleadings”).   Nevertheless, in the rare case in which
the Court is called on to ascertain whether “other paper” reveals
that a case presents a removable federal question, the Court
considers whether the paper clarifies that the plaintiff’s
existing claims are truly federal in nature. Id. The parties do
not brief this issue, perhaps because some courts characterize the
federal question theory presented here as an exception to the well
pleaded complaint rule. But see Plains Capital Bank v. Rogers,
715 Fed. Appx. 325, 328 (5th Cir. 2017)(“Regardless of which form
the federal question takes, every complaint is subject to a basic
gatekeeping principle: the well-pleaded complaint rule.”)(citing
Empire Healthchoice Assurance, Inc. v. McVeigh, 547 U.S. 677, 689-
90 (2006)). Or, perhaps because, to determine whether the
defendants timely removed under the federal officer removal
statute, the well pleaded complaint rule does not apply; the issue
simply is when did the plaintiff disclose facts to trigger federal
officer removal.   Nevertheless, the well pleaded complaint rule
coupled with the strict construction of the general removal statute
informs whether the defendants properly removed on federal
question grounds.
                                14
the “other paper.” 15    Insofar as the plaintiffs identify earlier

potential “other paper” that they argue should have triggered the

removal   clock,   the   Court   considers   only   “’other   paper’   ...

result[ing] from the voluntary act of [the] plaintiff[s] which

gives the defendant notice of the changed circumstances which now

support federal jurisdiction.”       See Addo v. Globe Life and Acc.

Ins. Co., 230 F.3d 759, 762 (5th Cir. 2000).         This is consistent

with the Fifth Circuit’s rejection of a due diligence requirement:

“the defendant’s subjective knowledge cannot convert a case into

a removable action.”     Bosky, 288 F.3d at 210.

                                    B.

     This time, 16 the defendants predicate removal on the Rozel

Report produced by plaintiffs on April 30, 2018 in Plaquemines


15 Just as correspondence or deposition transcripts (see Morgan v.
Huntington Ingalls, Inc., 879 F.3d 602 (5th Cir. 2018) constitute
“other paper” for the purposes of § 1446(b)(3), expert reports may
serve as “other paper” providing a basis to remove a lawsuit. See,
e.g., Gibson v. Clean Harbors Envtl. Services, Inc., 840 F.3d 515,
522 (8th Cir. 2016).
16 There is no credible dispute concerning whether this successive

removal is permissible. This Court previously determined that the
claims stated by the plaintiffs’ initial petitions were not
removable on the various grounds invoked by the defendants. “As
a general rule, once a case is remanded to state court, a defendant
is precluded only from seeking a second removal on the same
ground.” S.W.S. Erectors, Inc. v. Infax, Inc., 72 F.3d 489, 492-
93 (5th Cir. 1996)(emphasis in original).       This means that a
defendant may invoke the same jurisdictional predicate for removal
only if the pleading or event or new facts support that same
removal predicate.    Id. (“on the same ground” concerns not the
predicate for removal jurisdiction, but only “the pleading or even
that made the case removable.”).     That the defendants (some of
them, for a second time in this same litigation) invoke federal
                                    15
Parish v. Rozel.    This is the paper from which the defendants say

they first ascertained that the case was removable under both the

federal   officer   and   the   federal   question   statutes. 17   The

plaintiffs insist that the defendants could have first ascertained

these removal predicates sooner and, thus, the procedural defect

dispute focuses on whether the relevance of pre-SLCRMA and WWII-

era conduct was apparent from the original petition or other papers

pre-dating the Rozel Report such that removal based on the Report

is untimely. 18




question as one removal predicate does not now preclude removal
for this reason alone; however, those decisions by other Sections
of this Court in rejecting the federal question predicate for
removal of this same or similar litigation helpfully inform the
merits of the jurisdictional argument and shall be addressed.
17 That the Rozel Report is “other paper” in the Rozel case is

clear. But it also qualifies as “other paper” in the other wetlands
cases such as this one. The Louisiana DNR has adopted the Rozel
Report as “consistent with the Louisiana State and Local Coastal
Resources Management Act and practices of...the State of
Louisiana[;]” accordingly, the defendants argue that the opinions
in the report clarify that federal issues are directly implicated
and that grounds for federal jurisdiction exist in all 42 similar
cases, not just in Rozel. The Court agrees only that the Report
is “other paper” for the purposes of removing related litigation.
Although different operational areas are at stake in different
cases, the Rozel Report opinions elaborating on the plaintiffs’
theories concerning what sort of conduct was “lawfully commenced”
prior to SLCRMA’s enactment applies on some level across the board
to all wetlands litigation and is, thus, appropriately considered
“other paper” that may serve as a basis to remove this related
litigation. See, e.g., Halmekangas v. State Farm Fire & Cas. Co.,
No. 06-3942, 2007 WL 1125760, at *2-3 (E.D. La. April 16,
2007)(Barbier, J.)(citation omitted).
18 Of course, the plaintiffs dispute the notion that its lawsuits

present any removable claims.
                                   16
      Before the Rozel Report, the defendants submit, no pleading

or paper revealed the scope of pre-SLCRMA activities at issue in

these lawsuits.      The defendants insist that the Report reveals for

the   first   time   that   the   plaintiffs’   claims   primarily   attack

activities    undertaken     before   the   State   permitting   law   was

effective; that is, a time when the challenged activities were

subject to extensive and exclusive federal direction, control, and

regulation. The federal nature of the case, the defendants submit,

was previously concealed by the plaintiff’s disclaimers, whereas

the Report identifies these “new” theories: that the defendants’

federally directed wartime and other pre-1980 activities were

carried out in “bad faith” and that defendants failed to follow

prudent industry practices before SLCRMA’s 1980 implementation.

These new theories, the defendants urge, opened a new removal

window and, thus, removal is timely.

      The plaintiffs counter that the defendants cannot credibly

claim that the Rozel Report first disclosed that the defendants’

pre-SLCRMA and WWII-era activities are relevant to their permit

enforcement lawsuits.        Even if the initial pleadings did not

affirmatively disclose pre-SLCRMA relevant conduct, there are a

litany of other events (well before the Rozel Report was served)

that did.     The plaintiffs urge that removal is too late because,

for years, the defendants have been on notice that the plaintiffs’

SLCRMA claims implicate pre-SLCRMA conduct, including from the

                                      17
original and amended state court petitions; that the plaintiffs

notified the defendants in other instances...requests for and

responses    to   discovery      and   motion   practice...that       pre-SLCRMA

conduct was implicated; and that the defendants’ own arguments in

prior proceedings and responses to discovery indicate that the

defendants knew that the plaintiffs’ claims distinctly and openly

required inquiries into pre-SLCRMA conduct.

       The Court finds that removal predicated on the Rozel Report

is simply too late.          The Court need not (as urged by plaintiffs)

consider     whether    the    defendants    subjectively      knew   that   the

plaintiffs’ SLCRMA cause of action implicates pre-SLCRMA and WWII-

era conduct. Although the defendants suggest that the Rozel Report

presents “new theories” of bad faith and changed impacts, these

expert opinions simply put a finer point on what the plaintiffs

already placed at issue: whether the defendants’ activities in

these operational areas were lawfully commenced prior to SLCRMA’s

enactment.    If so, then come 1980, no permit was required; if not,

then   a   coastal     use    permit   was   required   once    SLCRMA   became

effective. Although the Rozel Report elaborates on the plaintiff’s

theory of how precisely the defendants’ conduct in the coastal

zone was not lawfully commenced, it does not present this theory

or concept for the first time and therefore presents no changed

circumstances supporting removal.               Papers preceding the Rozel

Report disclosed that the plaintiffs’ state permit enforcement

                                        18
action calls for inquiries into conduct as far back as before and

during World War II.

     Examples   of   other   paper   that   should   have   triggered   the

defendants’ earlier awareness are resounding.               The plaintiffs

offer these filings: pre-SLCRMA activity is referenced in the

plaintiffs’ original petitions filed in 2013 19 (and each petition



19  In the state court petition filed in November 2013, the
plaintiffs allege that
   • the defendants operated before the enactment of the SLCRMA,
      specifically “[s]ince 1978 and before, Defendants’ oil and
      gas activities have resulted in dredging of numerous canals
      in, through, and across the Operational Area.”
   • “The use of waste pits in the Operational Area has a direct
      and significant impact on state coastal waters located within
      Plaquemines Parish, and thus each such pit required a coastal
      use permit after the enactment of the CZM Act of 1978. To
      the extent that, contrary to Plaintiffs’ allegations, the use
      of any such waste pit was legally commenced prior to the
      enactment of the CZM Act of 1978, the continued existence of
      such   waste    pit    following   cessation  of   operations
      ...constituted a new use for which a coastal use permit was
      required....    Defendants never obtained the required state
      and/or local coastal use permits for the closure and/or post-
      CZM operations of their waste pits in the Operational Area.
      Additionally, these waste pits and areas adjacent thereto
      have never been cleared, revegetated, detoxified, and/or
      otherwise restored to their original condition as required by
      LAC 43:I.719.M.      Furthermore, Defendants have failed to
      design and construct their waste pits located in the
      Operational Area using best practical techniques to prevent
      leaching and to prevent the movement of leachate away from
      their waste facilities, as required by LAC 43:I.715.D.”
   • “Plaintiffs allege that most, if not all, of Defendants’
      operations or activities complained of herein were not
      ‘lawfully    commenced    or   established’  prior   to   the
      implementation of the coastal zone management program. See
      LAC 43:723(B)(8). The complained-of operations and activities
      were prohibited prior to 1978 by various provisions of
      Louisiana Statewide Orders 29, 29-A, and 29-B, various field
                                     19
included a map and list of oil and gas wells in the operational

areas); in amended petitions filed in 2017; 20 plaintiffs’ first and

third   set   of   discovery   requests; 21   plaintiffs’   response   to



      wide orders, as well as various orders of the Louisiana Stream
      Control Commission.”
20 In the Plaquemines v. Rozel case, for example, which includes

removing defendant Chevron, the plaintiffs allege in an amended
petition:
      The canals dredged and used by Chevron,...in violation
      of the CZM laws have significantly contributed to the
      land loss that has occurred within the Operational
      Area[.]   Other contributors to the land loss which
      occurred within the Operational Area include surface
      subsidence inducted by production of vast quantities of
      fluids from the subsurface by each of the Defendants
      without using adequate countermeasures, such as fluid
      injection, to offset the resulting reduction of
      subsurface formation pressures, and the compounding
      effects of widespread, commingled contamination from
      Defendant’s unpermitted releases and discharges of
      oilfield wastes into the interconnected tidal wetlands
      and waters of the Operational Area.
21 On July 27, 2015, the plaintiffs requested that the defendants

“Admit that you conducted E&P Operations within the Operational
Area during the Relevant Period[,]” defined as “January 1, 1920 to
November 8, 2013.”      The plaintiffs requested (for this same
“Relevant Period”) that the defendants admit that induced fault
movement, surface subsidence, induced compaction, and land loss
occurred in the operational area and that defendants’ activities
during the relevant period going back to 1920 caused this.        On
April 4, 2017, the plaintiffs requested for this same period
admissions concerning particular wells (including wells drilled
before SLCRMA) and admissions concerning defendants’ dredging
activities at the operation of the well including whether a coastal
use permit was obtained, as well as whether a coastal use permit
was obtained to backfill or plug the canal and whether, at the
termination of operations, the defendants failed to restore the
E&P sites. In Plaquemines and Jefferson Parish coastal land loss
cases, the plaintiffs note that Chevron responded to requests for
admission 369 days before re-removal, admitting that its
predecessor had obtained required permits for canal construction
within the Coastal Zone “from the appropriate agency over time,
including the U.S. War Department, the United States Army Corps of
                                   20
Chevron’s first set of discovery requests; 22 and on April 13, 2017,

in   a    memorandum   in   support   of   plaintiffs’   motion   to   compel

production of pre-SLCRMA documents, the plaintiffs wrote:

         Defendants also repeatedly claim that Plaintiffs’
         discovery requests are improper because they seek
         information that pre-dates the effect of the SLCRMA.
         The regulations implementing the permitting requirements
         purport to exempt activities that were “lawfully
         commenced or established prior to the implementation of
         the coastal use permit process.” Therefore, Plaintiffs
         contend   that    information   related   to   pre-SLCRMA
         activities is relevant to determine what activities
         Defendants lawfully performed, and when.
         ...
         Plaintiffs contend that all of the information sought by
         the requests are discoverable – even the information
         related   to   pre-SLCRMA   activities  –    because  the
         information is relevant to determining which activities
         were and were not “lawfully commenced or established”
         prior to SLCRMA.

Finally, as plaintiffs’ counsel observed during oral argument, in

at least some of the prior removed cases, the plaintiffs referenced

and attached the 1980 FEIS to prior motions to remand or replies

to defendants’ oppositions to their motions to remand.            See, e.g.,

Civil Action No. 13-7622, Rec.Doc. 60, page 8 and Exhibit A (filing

dated December 22, 2014).        The FEIS is the document on which the



Engineers, or the Office of Coastal Management[.]” In Plaquemines
v. Rozel, in 2017 and early 2018, Chevron produced numerous
documents in discovery related to the activities in the operational
area that involved War Department permits and issues with the
Petroleum Administration for War dating back to the 1940s.
22 In response to Chevron’s and another defendant’s discovery

requests “Admit that you are not basing Your action on any
activities by Chevron [or Atlantic Richfield] prior to enactment
of [SLCRMA],” on September 11, 2017, the plaintiffs responded:
“Plaintiff denies Request for Admission No. 1.”
                                      21
Rozel Report relies in spelling out the “bad faith” assessment of

the “lawfully commenced” exemption. 23

       The plaintiffs have plainly and consistently indicated that

the defendants’ pre-SLCRMA conduct is relevant to their SLCRMA

cause of action.      The plaintiffs’ allegations in their original

petitions in 2013 place at issue activities specific to identified

oil and gas wells and anchored to pre-SLCRMA time periods and

expressly invoked the issues expounded upon by the Rozel Report.

What the plaintiffs alleged -- “most, if not all, of Defendants’

operations or activities complained of herein were not ‘lawfully

commenced or established’ prior to the implementation of the

coastal zone management program” -- has not changed in the Rozel

Report.      And plaintiffs’ memorandum in support of their motion to

compel responses to discovery in Rozel, in April 2017, again leans

on the “lawfully commenced” exemption.            It therefore cannot be

said that the Rozel Report somehow revealed, for the first time,

that   the    plaintiffs’   claims   implicated   conduct     predating   the

SLCRMA and WWII.      Whether removal jurisdiction is predicated on

the    federal   officer    or   federal   question   and   general   removal

statutes, the Court cannot accept the defendants’ characterization




23This reinforces the Court’s finding that the Rozel Report simply
elaborates on a theory of recovery that the plaintiffs have pursued
for years in this litigation: the defendants’ activities in the
coastal zone since before WWII were not lawfully commenced and
therefore required coastal permits once SLCRMA became effective.
                                      22
that the relevance of their pre-SLCRMA and WWII-era conduct to the

plaintiffs’ SLCRMA cause of action only became evident when the

Rozel Report was served on April 30, 2018.   Even if the plaintiffs’

disclaimers in the original petitions overcame their references to

pre-SLCRMA conduct in those papers, well before the Rozel Report,

the plaintiffs indicated that the defendants’ conduct as far back

as before the World War II era is relevant to determine whether

the defendants’ activities were lawfully commenced. 24   The record




24In the asbestos exposure cases that dominate the federal officer
removal litigation landscape, removal is often deemed timely upon
a defendant’s receipt of “other paper” revealing the identity of
the U.S. Navy ship or Air Force aircraft that is allegedly the
source of the plaintiff’s asbestos exposure. Here, the defendants’
theory of federal officer removal is anchored to the WWII time
period. Here, the state court petitions linked the defendants’
alleged violations of SLCRMA to specific wells, contending that
defendants’ operations and activities that violated SLCRMA “were
conducted or are being conducted to enable or support the drilling
and operation of the oil and gas wells listed on [exhibit attached
to petition.]” During oral argument, plaintiffs’ counsel observed
that some of the wells at issue were drilled or operated during
WWII such that identifying the wells at issue and providing the
well serial numbers indicated that wartime activities were
relevant to SLCRMA and its exceptions. That the plaintiffs
specifically allege that the defendants operated numerous wells in
the operational areas, attached lists of wells operated by each
defendant, and provided a map of the operational areas indicating
the locations of these wells is not unlike the papers revealing
the identity of the ship or aircraft that exposed a worker to
asbestos and started the federal officer removal clock. From the
start of this litigation, the plaintiffs have alleged that “most,
if not all, of Defendants’ operations or activities complained of
herein were not ‘lawfully commenced or established’ prior to the
implementation of” SLCRMA.      And, the plaintiffs consistently
indicated during discovery that defendants’ activities in the
coastal zone as far back as 1920 would be challenged; thus, even
extending § 1442’s liberal interpretation to § 1446, the federal
                                23
is clear: from the beginning of this litigation, the plaintiffs

expressly placed in dispute whether the defendants had “lawfully

commenced”   activities   affecting   coastal   wetlands   long   before

SLCRMA became effective.     See Addo v. Globe Life and Acc. Ins.

Co., 230 F.3d 759 (5th Cir. 2000)(stating rule that “’other paper’

must result from the voluntary act of a plaintiff which gives the

defendant notice of the changed circumstances which now support

federal jurisdiction.”). These other, earlier papers sufficiently

triggered notice that pre-SLCRMA (including WWII-era) conduct is

relevant to the plaintiffs’ cause of action.       At the latest, the

30-day removal period was triggered on April 13, 2017; thus,

removal predicated on the April 30, 2018 Rozel Report is untimely.

     If removal was timely, 25 the defendants invoke jurisdiction

based on federal officer removal jurisdiction under 28 U.S.C. §



officer removal ground was disclosed at the latest in the
plaintiffs’ discovery requests and responses.
25 Where, as here, the defendants offer “other paper” to support

removal, the timeliness issue is somewhat intertwined with
determining whether the Court indeed has removal jurisdiction over
this lawsuit. Or at least, the Court must assume that the “other
paper” relied upon demonstrates the removal ground advanced for
the purposes of determining timeliness.     To be sure, the Court
considered the content of the “other paper” and filings to
determine whether the defendants could have first ascertained from
the Rozel Report whether the plaintiffs had placed in dispute
whether their actions were under color of federal office and
connected to the plaintiff’s claims, and whether the plaintiffs’
state-law based coastal permitting cause of action is actually
predominated   by  a   necessarily   raised,   actually  disputed,
substantial federal issue capable of resolution in federal court
without disrupting the federal-state balance.      The support for
defendants’ federal question predicate is most glaringly absent
                                 24
1442 and federal question jurisdiction under 28 U.S.C. § 1331.

And the Court now turns to those issues.

                                  III.
                      Federal Officer Jurisdiction

                                    A.

     Title 28 U.S.C. § 1442, the federal officer removal statute,

authorizes removal to federal court of an action “against or

directed to ... [t]he United States or any agency thereof or any

officer (or any person acting under that officer) of the United

States or of any agency thereof, in an official or individual

capacity, for or relating to any act under color of such office[.]”

28 U.S.C. § 1442(a)(1).      Although not in the statutory text, the

case literature requires that the removing “officer must also

allege ‘a colorable federal defense’ to satisfy Article III’s

‘arising    under’   requirement   for   subject   matter   jurisdiction.”

State v. Kleinert, 855 F.3d 305, 311 (5th Cir. 2017)(citing Mesa

v. California, 489 U.S. 121, 129 (1989)(explaining that § 1442 is

an exception to the usual “well-pleaded complaint” rule)).            The

statute’s primary purposes are to prevent hostile state courts

from obstructing federal officers in the execution of their duties

and to allow a federal court to determine the merits of immunity

defenses.    Winters v. Diamond Shamrock Chemical Co., 149 F.3d 387,




given its arguments in the last round of removal, as addressed
below.
                                    25
397 (5th Cir. 1998)(citing Willingham v. Morgan, 395 U.S. 402,

406-07 (1969)).    Given these purposes and the differences between

§ 1441 and § 1442, courts are commanded by Congress and the Supreme

Court to interpret § 1442 generously in favor of removal when

federal officers and their agents seek a federal forum.                 See

Arizona v. Manypenny, 451 U.S. 232, 242 (1981); see also Zeringue

v. Crane Co., 846 F.3d 785, 789 (5th Cir. 2017)(“[a]lthough the

principle of limited federal court jurisdiction ordinarily compels

[courts] to resolve any doubts about removal in favor of remand,

... courts have not applied that tiebreaker when it comes to the

federal officer removal statute.”)(citations omitted).

     To remove under § 1442, the defendant must show that: (1) it

is a “person” within the meaning of § 1442; (2) it “acted pursuant

to a federal officer’s directions and that a causal nexus exists

between   its   actions   under   color   of   federal   office   and   the

plaintiff’s claims[or charged conduct;]” and (3) it has asserted

a “colorable federal defense.”          See Winters, 149 F.3d at 400;

Sawyer v. Foster Wheeler LLC, 860 F.3d 249, 254 (4th Cir. 2017)(Or,

in other words, the removing defendant must show that it is a

person that “acted under a federal officer, that it has a colorable

federal defense, and that the charged conduct was carried out for

or in relation to the asserted official authority.”)(internal

citations, quotations omitted).



                                   26
     1.    “Person”

     The plaintiffs concede that the defendants are “persons”

within the meaning of the statute.            The other three elements are

contested.    Because the defendants fail to persuade the Court that

the “acting under” and causal nexus elements are met, the Court

does not reach whether the defendants have asserted colorable

federal defenses in this case.

     2. a)    Acting Under?

     To qualify as “acting under” a federal officer, private

persons like defendants must make “an effort to assist, or to help

carry out, the duties or tasks of the federal superior[,]” which

must exert “subjection, guidance, or control” over the private

company.     Watson v. Philip Morris Companies, Inc., 551 U.S. 142,

152 (2007).       Merely being subject to federal regulation will not

suffice to bring private action within the scope of the statute;

rather,    only    private   parties   that   are   (often,    contractually)

obligated or “authorized to act with or for [federal officers or

agents] in affirmatively executing duties under...federal law” are

sufficiently “acting under” federal control.                  See id. at 151

(internal quotation and citation omitted). “When a company subject

to a regulatory order (even a highly complex order) complies with

the order, it does not ordinarily create a significant risk of

state-court ‘prejudice.’”       Id. at 152.      Simply complying with the

law or regulations is insufficient to bring a private person within

                                       27
the   scope    of    the     officer       removal    statute’s    arising     under

requirement.        Id.    Courts must look for evidence of delegation

perhaps    contained       in    a   contract,       payment,    employer/employee

relationship, or principal/agent arrangement.                   Id. at 156.

      The paradigm “acting under” relationship is when a private

person acts under the direction of a federal law enforcement

officer.      See id. at 149 (describing pre-Prohibition Era liquor

tariff cases upholding federal officer removals by federal revenue

officers or those assisting federal revenue officers in their

official duties in raiding distilleries and arresting distillers).

Thus, “[w]here a private person acts as an assistant to a federal

official in helping that official to enforce federal law,” the

private person may satisfy the acting under requirement.                      Id. at

151 (“private persons who lawfully assist the federal officer in

the performance of his official duty” may permissibly invoke the

statute).

      2. b)    Causal Nexus

      The causal nexus component of federal officer removal focuses

on the connection between the actions taken under federal control

and the plaintiffs’ charged conduct; the element is not met when

the   challenged      acts      of   the   defendant     are    “free   of    federal

interference.”       See Savoie v. Huntington Ingalls, Inc., 817 F.3d

457, 463 (5th Cir. 2016).



                                           28
     Asbestos exposure litigation pervades the federal officer

removal case literature landscape and thus informs the causal nexus

requirement. See, e.g., Melancon v. Lamorak Ins. Co., 742 Fed.

Appx. 833, 834 (5th Cir. 2018). Courts have upheld federal officer

removal when private companies remove cases involving claims for

injuries arising from equipment manufactured for the government

pursuant to government specifications.           But it depends on the

claims alleged.       For example, when private firms use asbestos to

manufacture or equipment for U.S. Navy ships or U.S. Air Force

aircraft and are sued for strict liability by their employees whom

have contracted mesothelioma, federal officer removal statute is

warranted.

     The contours of the causal nexus element in these cases have

been defined by the cause of action, whether a plaintiff seeks to

recover   from   a   government   contractor    on   the    basis    of    strict

liability or negligence.      “For strict liability claims that ‘rest

on the mere use of asbestos,’ a causal nexus is established because

‘the government obligates the defendant to use the allegedly

defective product that causes the plaintiff’s harm.’”                     Id. But

asbestos claims alleging “negligent failure to warn, train, or

implement    safety     procedures   do   not   give       rise     to    federal

jurisdiction when unrebutted evidence shows that the government

did nothing to direct the shipyard’s safety practices.”                   Templet



                                     29
v. Huntington Ingalls, Inc., 720 Fed. Appx. 726, 726-27 (5th Cir.

2018).

     Courts including the Fifth Circuit have observed that the

2011 amendment to the federal officer removal statute ostensibly

replaced the causal nexus test with a less restrictive test.

Before 2011, the statute permitted removal by a federal officer

who is sued “for any act under color of such office.”                 Congress

amended the statute in 2011 to permit removal by an officer in

suits “for or relating to any act under color of such office.”             28

U.S.C.   §   1442(a)(1).   Notably,    a   panel   of   the   Fifth   Circuit

acknowledged a dichotomy in its federal officer jurisdiction case

literature since the federal officer statute was amended in 2011;

Judge Jones writing for the panel majority criticized the viability

of the “causal nexus” element the court has continued to endorse

since 1442 was amended. See Latiolais v. Huntington Ingalls, Inc.,

918 F.3d 406 (5th Cir. 2019).         There, Judge Jones wrote that the

2011 amendment to Section 1442(a)(1) “broaden[ed] the basis for

removal to federal court of claims brought against officers or

agents of the federal government and those working under its

direction[;]” but, the majority also acknowledged that the Fifth

Circuit case literature, post-amendment, continued to apply the

“causal nexus” test articulated for the prior iteration of the




                                      30
statute. 26   See id. (noting that the Fifth Circuit is “out of step

with Congress and our sister circuits, and noting other circuits

have read the 2011 amendments to eliminate the old “causal nexus

requirement.”). 27   Specifically, in Bartel v. Alcoa S.S. Co., Inc.,

805 F.3d 169, 172 (5th Cir. 2015), the Fifth Circuit panel quoted

the newly-amended statute, but adopted the same causal nexus test

that pre-dates the new statute; the same causal nexus test in which

“mere   federal   involvement   does    not   satisfy   the   causal   nexus

requirement; instead, the defendant must show that its actions




26 The amendment had no bearing on the analysis in Bartel. Although
in Zeringue the court noted that the 2011 amendment broadened the
scope of the causal nexus requirement, the panel explicitly
reaffirmed Bartel.     Zeringue distinguished Bartel’s negligence
claims from Zeringue’s strict liability claims, the latter
justifying removal.      Later, the court directly addressed the
contention that Bartel had incorrectly applied pre-2011 precedent
to the post-amendment case. Legendre v. Huntington Ingalls, Inc.,
885 F.3d 398, 403 (5th Cir. 2018). Nevertheless, the court applied
the rule of orderliness, which precluded it from re-examining
Bartel. Id.
27 Latiolais was a machinist aboard a U.S. Navy ship who was exposed

to asbestos while his ship underwent refurbishing; after he was
diagnosed with mesothelioma, he sued Avondale, the civilian
contractor that refurbished the Navy-owned ship. The contractor
removed the lawsuit to federal court, and the district court
granted the plaintiff’s motion to remand.        The Fifth Circuit
affirmed the district court’s holding that removal under the
federal officer removal statute was improper because the charged
conduct, the failure to warn regarding asbestos, was private
conduct that implicated no federal interests. In so affirming,
however, the majority noted that “Avondale’s failure to warn about
asbestos certainly ‘relates to’ its federal act of building the
ships [and a]pplying the post-2011 statutory language would change
the outcome of this appeal and would authorize the removal of many
more cases than the causal nexus test permits.” Id. at 412.

                                   31
taken pursuant to the government’s direction or control caused the

plaintiff’s specific injuries.”            See Latiolais, 918 F.3d at 409

(quoting Savoie v. Huntington Ingalls, Inc., 817 F.3d 457, 462

(5th Cir. 2016)).       Latiolais notes that, in Zeringue (a case

decided after Bartel but before Legendre), the court “appeared to

relax the causal nexus standard in light of the post-2011 ‘relating

to’ language, but reliance on that case is not appropriate.”               Id.

at 410 (noting that Zeringue instructed that the causal nexus

inquiry must be tailored to the facts of each case, and that

Zeringue ruled only on the propriety of removing a strict liability

claim under the statute and specifically declined to consider a

negligence-based     failure   to     warn    claim,   whereas,     “[b]efore

Zeringue, however, in a case brought against Avondale[, Savoie,]

this court had decided that claims for negligent exposure to

asbestos could not be removed pursuant to Bartel.”).              Judge Jones

writes    in   Latioloais,   “[t]he   cases     that   post-date    the   2011

amendment to the federal officer removal statute all continue to

cite Bartel, while drawing a distinction for removal purposes

between claims for negligence (not removable) and strict liability

(removable) pursuant to the causal nexus test.”               Id. at 410.

Concluding the opinion, Judge Jones notes that “Bartel should be

reconsidered en banc in order to align our precedent with the

statute’s evolution.”     Id. at 412.       In May 2019, the Fifth Circuit

granted   Huntington   Ingalls’     petition     for   rehearing    en    banc;

                                      32
Latiolais v. Huntington Ingalls, Inc. will be reheard by the full

court in September.

                                         B.

      The defendants anchor their federal officer removal predicate

to   the   broad   construction        afforded    §   1442   coupled     with     an

historical narrative featuring the oil industry’s critical role in

the “war of oil” that was World War II. The oil operator defendants

and their predecessors drilled wells, dredged canals, and laid

flowlines    under    federal      supervision.    They     produced    oil   using

materials supplied by the federal government, at a pace directed

by the federal government, for distribution and use by the federal

government, and at prices set by the federal government; they could

not prioritize 21st century environmental concerns.

      In   other     words,    the    defendants    paint     a   picture     of   an

intrusively-regulated WWII-era, whereas the plaintiffs submit that

federal     involvement       in     wartime    exploration       and   production

activities was much more limited.              The plaintiffs insist that the

defendants cherry-pick government declarations to suggest that a

high level of control was exercised over the industry, but, in

reality, insofar as there was any control, it was limited to the

“downstream” (refining) sector and not the “upstream” (exploration

and production activity) sector that is relevant for the purposes

of this litigation.           The plaintiffs also point out that the

defendants fail to allege any facts in the removal petition that

                                         33
supports a finding of any federal officer’s involvement in wartime

E&P activities in the specific Operational Area defined in the

state court petition. 28      The defendants refer to but a single

instance of federal oversight in the Potash Field (the subject of

this case) 29 involving an application for an exception to Order M-

68, which was required to obtain materials to drill 10 wells

directionally and on less stringent spacing requirements than the

40-acre spacing required by Order M-68. Notably, the application

was granted.    The defendants fail to highlight any “control”

necessary to support federal officer removal; the defendants’

factual predicate for federal officer removal falls short of

demonstrating   that   the   defendants   or   their   predecessors   were

“acting under” a federal officer or that their conduct in doing so

is sufficiently related to the charged conduct in this case.


28 The plaintiffs insist that the defendants’ reliance on 42 cookie-
cutter removal notices resulted in the improvident removal of more
than a third of the 42 coastal cases in which no oil and gas
activities alleged in the complaint occurred before or during WWII.
The plaintiffs point to Exhibit 37, which includes a list of
coastal parish cases in which no defendant engaged in exploration
and production activities prior to September 1, 1945, the date on
which practically all of the Petroleum Administrator for War’s oil
and gas production regulation orders were revoked. This includes
Civil Action Numbers 18-5257, 18-5265, 18-5264, 18-5220, 18-5238,
18-5258, 18-5262, 18-5231, 18-5260, 18-5263, 18-5259, and 18-5222.
29 Directed to the operational area at issue in this case, the

defendants point to a 1942 letter from the Office of Petroleum
Coordinator for War listing Potash Field as one of the fields
“producing crudes of high value to the war program” and a 1945
document indicating that Potash Field among others “will have to
be produced a rate greater [than originally determined] to meet
war needs.”
                                   34
     An understanding of the degree of federal regulation of the

oil industry during WWII is critical to assessing the defendants’

federal officer removal theory.                  Federal regulatory power and

oversight   was    orchestrated       to    maximize          oil    production   while

conserving materials like steel.                  Manpower and materials were

preferentially allocated toward the war effort.                         The Office of

Petroleum   Coordinator           (which        later     became       the    Petroleum

Administration for War) issued directives, which were followed

“voluntarily” because OPC/PAW controlled the supply of critical

materials like steel needed by oil field operators.                             Wartime

exigencies forced strict control of every phase of the industry.

By the end of the war, one-third of oil production was going

directly to the military.

     According     to     defense    expert        Alfred      M.    Gravel,    federal

oversight of the oil and gas industry went beyond regulatory and

monitoring activities commonly associated with modern-day federal

agencies.   “Recommendations,” which were later re-designated as

“Directives” and “Orders” were issued by PAW to the oil industry

to manage the allocation of materials for necessary operations and

to maximize oil and gas production for the war.                          For example,

Conservation      Order    M-68     restricted          oil    and    gas    production

equipment and materials after December 23, 1941 and mandated that

all new wells drilled must be spaced not more than one oil well to

each 40 surface acres. The defendants offer this evidence:

                                           35
     The issuance of Conservation Order M-68 by the Office of
     Production Management clears the way for long-awaited
     relief to the petroleum industry in obtaining the
     materials it so urgently needs to carry on necessary
     operations, Petroleum Coordinator for National Defense
     Harold L. Ickes said today.... [T]oday’s order provides
     that...material will be readily available for the
     drilling of new oil wells in all fields (other than
     condensate fields) where the particular wells conform to
     a uniform spacing pattern of not more than one single
     well to each 40 surface acres....
          [M-68 was adopted] to obtain the adoption of well-
     spacing practices that will both increase the ultimate
     recovery of oil and minimize the use of critical defense
     materials, such as steel, non-ferrous metals and rubber.
     “It is imperative,” the order reads, “that the
     production of petroleum be conducted under circumstances
     and conditions which will assure a maximum recovery of
     petroleum..., and which will not involve a waste and
     inefficient use of the limited quantities of critical
     materials available for petroleum production.”
          [M-68] provides that from now on “no operator shall
     order, purchase, accept delivery of, withdraw from
     inventory or in any other manner directly or indirectly,
     secure or use material for the production of petroleum”
     [and] “no person shall deliver or otherwise supply, or
     cause to be delivered or otherwise supplied, any
     material which he knows, or should know, is intended for
     use in the production of petroleum.”

But the order allowed for exceptions:

          ...[I]ndividuals or fields desiring a well-spacing
     pattern other than that imposed by the Order, may file
     an application for such pattern.
          The restrictions also do not apply in the following
     instances:
          ...
          2.    To any case where material is sued by an
     operator exclusively for operations directly involved in
     the search for and discovery of a previously unknown
     pool. This includes material necessary for prospecting
     and material used in drilling and completing exploratory
     wells.
     ...
          [With respect to the exceptions provided for in the
     Order,] Coordinator Ickes said:

                               36
          “Ample provision has been made for individualized
     treatment which will permit individual operators and
     individual fields to secure materials assuring a
     drilling and construction program commensurate with the
     maximum recovery of petroleum located in existing
     reserves.”
          The exceptions, he said, are designed to “protect
     so far as is possible, the continued discovery and
     development of much-needed petroleum for the war
     effort.”


     M-68 was superseded by Petroleum Administrative Order-11;

PAO-11 essentially continued M-68’s requirements but simplified

them and allowed some decisions about materials exceptions for oil

production to be made at the PAW district level.                  According to Mr.

Gravel, as wartime petroleum demands increased in mid-1943 through

early 1944, the War Production Board made more materials available

and the PAW relaxed some well spacing requirements for some oil

fields   to     increase    oil   and      gas   production.          Well-specific

exceptions      were    permitted     on    a    case    by    case   basis.      PAW

supplemented PAO-11.         In one supplemental order, unrestricted

drilling of injection wells for secondary crude oil operations was

permitted,     but     unrestricted     drilling        of    injection   wells   for

pressure      maintenance    or   salt      water   disposal       operations     was

prohibited.      Another supplementary order singled out certain oil

fields where wells must be vertically drilled and permitted less

stringent spacing requirements. Potash was one of four Plaquemines

Parish fields named in the supplemental order.



                                           37
      Mr. Gravel spends some time providing examples of “the impact

of   federal   wartime     control   of    materials   on   the   oil   and    gas

production activities in Plaquemines Parish.”                  The examples are

requests for exceptions from Order M-68 and PAO-11. He says “[t]he

overriding federal requirement to maximize oil production while

using   a   minimum   of    steel    and    other   critical    materials     took

precedence over any waste handling and disposal or environmental

protection considerations.”           Mr. Gravel offers how PAW approved

Humble Oil’s request for exception under Order M-68 so that, in

the Potash Field, it could use directional drilling and 10-acre

spacing rather than 40.       “This example,” he says, “illustrates the

limited circumstances under which PAW would authorize directional

drilling to access oil needed for the war effort and the importance

of access to a means of transport to convey the oil to refineries

making war products.”

      Mr. Gravel identifies another request for exception from PAO-

11 in which Gulf applied for materials necessary to drill and

complete 10 wells in the Grand Bay Field; five would be at least

9,000 feet below the surface and would be drilled with spacing

that could not comply with the 40-acre unit pattern.                PAW granted

Gulf’s request. He offers still other exceptions made and suggests

that these “demonstrate[] that federal wartime decisions on oil

field development hinged on maximizing oil production with the

minimum use of controlled materials.”           It is Mr. Gravel’s “opinion

                                       38
that    during   the   WWII   period,     agencies   of   the    federal

government...exerted control over the exploration, development and

production of crude oil, natural gas and related products in

Plaquemines Parish, Louisiana.”        The upshot is that oil and gas

companies sometimes did not have much choice during the war but

often sought and were granted exceptions from certain wartime

regulations.     The plaintiffs point out that state conservation

efforts were not placed on hold during the war.

                                  C.

       The Court has examined the voluminous record.       Against the

backdrop of WWII directives and federal oversight, it is clear

that the oil industry was intensely regulated.       Oil operators had

to contend with limited materials, reach production quotas, and

comply with war directives or be granted an exception.          “But none

of these documents establish the type of formal delegation that

might authorize [the oil and gas companies] to remove the case.”

Watson v. Philip Morris Companies, Inc., 551 U.S. 142, 156 (2007).

The Court finds that the difference between wartime regulation and

other types of administrative regulation is simply “one of degree,

not kind.”   Id. at 157.

       As to the “acting under” and causal nexus prerequisites to

federal officer removal jurisdiction, the defendants submit that

the plaintiffs challenge various activities, some of which were

accomplished during wartime, as “not lawfully commenced.”         Insofar

                                  39
as the federal officer removal statute is broadly construed in

favor of a federal forum and authorizes removal of the entire case

even if only one of the claims raised involves a federal officer

or agency, the defendants submit that federal officer jurisdiction

attaches here.       Specifically, first, the defendants submit that

the field at the center of the Rozel Report was first developed

during World War II when the federal government directed the oil

and gas industry to produce petroleum for military use and to

conserve    steel;    “more   than   5000    federal   directives   closely

govern[ed] exploration, production, transportation, conservation,

manpower usage, construction, drilling, spacing, disposal, and

general    operations.” 30     Second,      the   defendants   contend   that

plaintiffs’ allegations were undertaken “for or relating to” a

federal officer or agency and, thus, the causal nexus is met. 31




30 The defendants contend that the plaintiffs’ bad faith claims
would directly contravene many federal orders and directives.
31 In their notice of removal, the defendants include a charge in

which they list various allegations by the plaintiffs compared to
federal directives.    For example, the defendants note that the
plaintiffs allege in the Rozel Report that the defendants failed
to use steel tanks in the late 1930s and early 1940s and that tanks
were safer and eliminated the need for leaking earthen pits like
those used in the Bayou Gentilly case area. But, the defendants
counter with a letter from a senator during the war noting how
critical it was to conserve steel, as well as an instruction from
the Office of Petroleum Coordinator for National Defense, which
instructed “the oil industry to perfect plans that will result in
the conservation for defense purposes of much of the steel and
other metal used in the manufacture of containers in which
petroleum products are transported, stored, distributed and
marketed.”
                                     40
Finally, the defendants contend that the have “multiple” colorable

federal defenses, 32 including that (i) certain defendants are

entitled to governmental immunity for conduct directed by the

federal government under Boyle v. United Techs. Corp., 487 U.S.

500 (1988); 33 (ii) federal law preempts the relief the plaintiffs

seek in both the petitions and the Expert Report; 34 (iii) the

defendants’ activities prior to the enactment of the SLCRMA were

carried   out   in   compliance   with   applicable   federal    statutes,

regulations, and orders and, therefore, the defendants cannot be

held   liable    under   SLCRMA    for   those   “lawfully      commenced”

activities. 35 Insofar as the plaintiffs allege solidary liability,

the defendants contend that this reinforces federal jurisdiction




32  In their papers opposing remand, the defendants offer five
“colorable federal defenses.”      Of the five “colorable federal
defenses” the defendants now invoke the plaintiffs point out that
two (due process and exhaustion) were not even pled in the removal
notice.
33 This defense applies where the United States approved reasonably

precise    specifications,   the   equipment   conformed   to   the
specifications, the supplier warned the United States about
dangers in the use of the equipment that were known to the supplier
but not to the United States.
34 For example, the defendants submit that many courts have held

that preemption is a colorable federal defense, and that the Clean
Water Act prohibits “the discharge of any pollutant by any person”
without a permit, and the Rivers and Harbors Act similarly
prohibits the filling of tidelands or channels without a permit.
35 This defense, they submit, will require interpretation of the

federal law that applied to defendants’ activities prior to
SLCRMA’s enactment, to assess defendants’ compliance with federal
law.
                                    41
under the federal officer removal statute. 36     In their papers

opposing remand, the defendants offer five “colorable federal

defenses.” Of the five “colorable federal defenses” the defendants

now invoke the plaintiffs point out that two (due process and

exhaustion) were not even pled in the removal notice.

     The plaintiffs, correctly, in this Court’s view, counter that

the Court lacks federal officer removal jurisdiction, that the

defendants offer nothing more than general wartime directives that

applied to the petroleum industry in its capacity as supplier of

petroleum to the economy as a whole.   The plaintiffs submit that

the defendants in this case bear no similarity to Crane Company in

Zeringue, which was required to supply valves containing asbestos

directly to the Navy; 37 or to Avondale Shipyard in Savoie, which

was directly bound by government contract to use asbestos in

constructing Navy and Coast Guard vessels; 38 or Diamond Shamrock


36 The plaintiffs seek actual restoration of entire parish coastal
zones under a theory that the cumulative impacts of what defendants
insist were federally directed activities, including during a time
of war, which the plaintiffs allege rendered defendants’ later
actions unlawful.
37 Zeringue v. Crane Co., 846 F.3d 785, 792 (5th Cir. 2017)(finding

that the Navy exhibited a “significant degree of oversight” over
the defendant-manufacturer and holding that manufacturer was
“acting under” federal officer when it provided parts built in
accordance with military specifications in an effort to assist the
Navy’s construction of vessels).
38 Savoie v. Huntington Ingalls, Inc., 817 F.3d 457, 465-66 (5th

Cir. 2016)(holding that the plaintiffs’ negligence claims
challenge discretionary acts of the shipyard free of federal
interference such that the negligence claims did not support
removal, but that the plaintiffs’ strict liability claims
                                42
in Winters, which was compelled to manufacture Agent Orange to

specific government standards and deliver it to the government

under    threat   of   criminal   sanctions. 39      Here,    instead,   the

defendants   at   most   demonstrate     extensive   but     mere   oversight

regulation, which the Supreme Court in Watson held cannot support

“acting under” the direction of a federal officer. 40                  Simply

complying with federal law is insufficient, the Supreme Court

wrote:

     The upshot is that a highly regulated firm cannot find
     a statutory basis for removal in the fact of federal
     regulation alone.     A private firm’s compliance (or
     noncompliance) with federal laws, rules, and regulations
     does not by itself fall within the scope of the statutory
     phrase “acting under” a federal “official.” And that is
     so even if the private firm’s activities are highly
     supervised and monitored.      A contrary determination
     would expand the scope of the statute considerably,
     potentially bringing within its scope state-court
     actions filed against private firms in many highly
     regulated industries.




supported federal officer removal because the government obligated
the defendant to use asbestos in constructing the Navy and Coast
Guard vessels, thereby satisfying the causal nexus requirement,
but remanding to the district court to consider whether either
proffered federal defense was colorable).
39 Winters v. Diamond Shamrock Chemical Co., 149 F.3d 387, 399-400

(5th Cir. 1998)(holding that the government maintained strict
control over the development, production, and composition of Agent
Orange satisfying the causal nexus between the federal officer’s
direction and the plaintiff’s claim that exposure to Agent Orange
had caused her lymphoma).
40 Watson v. Philip Morris Companies, Inc., 551 U.S. 142, 152-53

(2007)(holding that cigarette manufacturer did not fall within the
terms of the federal officer removal statute in its testing and
advertising of tar and nicotine levels in cigarettes and, thus,
claim brought by consumers was not removable to federal court).
                                    43
Watson, 551 U.S. at 152.       This Court, respectful of its time-

honored limited jurisdiction, allies itself with Watson.

      Even if the defendants could demonstrate that all WWII-era

oil production conduct was accomplished under a federal officer,

the   plaintiffs   contend   that   the   defendants’   federal   officer

removal ground falters for failure to establish the requisite

“causal nexus” between the defendants’ activities during the war

and the charged conduct.     The Court agrees.

      Not only is the scope of the causal nexus requirement as

interpreted by the Fifth Circuit post-2011 amendment fraught with

uncertainty, but the parties dispute precisely what is the “charged

conduct.”   Plaintiffs argue that the “charged conduct” relating to

federal officer removal occurred in 1980 when SLCRMA went into

effect and defendants failed to obtain permits for prior activities

that were not lawfully commenced. 41       The defendants counter that

the Rozel Report attacks defendants’ pre-1980 operations, not just

defendants’ failure to obtain a permit.




41The plaintiffs admittedly do not pursue (nor would it seem could
they pursue) a claim to recover simply on a theory that the
defendants’ pre-1980 activities were in bad faith; rather, the
plaintiffs allege that defendants violated SLCRMA by failing to
obtain coastal use permits to restore unlawfully commenced
activities. “[C]ertain pits and salt discharges occurring prior
to 1980 were not legally commenced in good faith and therefore
required a separate coastal use permit in order to continue
operation post-1980.”
                                    44
       The plaintiffs’ characterization of the charged conduct is

reinforced by an understanding of the scope of both SLCRMA and the

plaintiffs’ Rozel Report on violations.           As a matter of law, the

plaintiffs can only recover under SLCRMA when a use was made

without a necessary coastal use permit or where a use was made in

violation of the terms of a coastal use permit. 42             So limited, the

Rozel Report purports to identify violations providing the basis

for the defendants’ liability in the Bayou Gentilly case. First,

in examining violations for undertaking coastal uses without a

coastal use permit, the report opines that pre-SLCRMA activities

legally commenced were exempt under the statute and did not require

a    coastal   use   permit,   unless    the   impacts    of   the    activities

commenced prior to 1980 changed after 1980 and the change in impact

negated the initial exempt status.             Examples include continued

operations of canals without seeking a permit for modification and

continued discharge of produced water.               Second, the report’s

authors opine that certain uses commenced before 1980 are not

exempt   from   SLCRMA   (because   the      activities    were      not   legally

commenced or commenced in good faith) and a coastal use permit was

therefore required once SLCRMA became effective in 1980.                   “At the




42 According to the Rozel Report, the plaintiffs seek to enforce
SLCRMA by prosecuting both types of SLCRMA violations: that a use
was made without a necessary coastal use permit and that a use was
made in violation of the terms and conditions of a coastal use
permit.
                                        45
least, certain pits and salt discharges occurring prior to 1980

were not legally commenced or commenced in good faith and therefore

required   a   separate   coastal   use    permit   in   order     to   continue

operation post 1980.”        Use of earthen pits is identified as an

example of a pre-1980 activity that was in bad faith and therefore

could not have been lawfully commenced when SLCRMA commenced in

1980; defendants engaging in such conduct violated SLCRMA, failed

to restore the properties, and failed to get a coastal use permit

to do so come 1980.

     Third,    the   Rozel    experts   opine   that     certain    non-exempt

coastal uses initiated after 1980 required either a coastal use

permit or a determination of a no direct and significant impact

(NDSI) on the coast.         Examples include maintenance dredging and

plugging and abandoning wells.            Fourth, the plaintiffs’ expert

opines that defendants violated SLCRMA by failing to fully disclose

cumulative impacts in applications for coastal use permits seeking

to dredge or maintain canals.           Finally, the plaintiffs’ expert

opines that, in some instances, defendants violated the terms and

conditions of the coastal use permit issued. 43

     Here, the defendants submit that the second Rozel opinion

directly challenges WWII conduct and that the defendants could not


43  The Rozel Report concludes by identifying “Alternative
Practices,” which were available to the defendants and might have
substantially mitigated impacts after 1980.

                                     46
have acted in bad faith during a time when oil production was so

heavily regulated by the PAW.          But the plaintiffs charge that the

SLCRMA violation set forth in the second opinion is that the

defendants failed in 1980 to obtain a coastal use permit for

illegally commenced conduct predating SLCRMA; at that time, the

defendants’ conduct in failing to obtain a coastal use permit was

free of federal interference and fails the causal nexus test.

Thus, they insist that the charged conduct is limited to post-1980

“uses.”

      The causal nexus element asks whether it was essentially the

federal   government,     and   not    the    defendant,    that   caused    the

plaintiffs’ injuries.      As it must in the federal officer removal

arena, the Court indulges defendants that their wartime activities

are implicated in the charged conduct rather than their mere

failure to obtain coastal use permits in 1980.                   Based on the

wartime regulations and directives, the defendants submit that

they or their predecessors vertically drilled wells, spaced wells,

used earthen pits, discharged produced water, and dredged canals

under color of federal office.          That the government had the power

to exercise control over these aspects of oil production during

the war, however, does not establish that the power was actually

exercised.   In other words, how the directives were carried out is

of   consequence;   the   record      shows   that   the   PAW   regulated   the

industry and issued mandatory directives.             And the oil operators

                                       47
generally complied with the directives.       But, like all regulatory

bodies, there were detailed exceptions to the directives and

operators     could   likewise   seek    relief   from   the   regulatory

directives.    Exceptions such as the one of record in this case in

the Potash field.     “[P]rivate [individualized] conduct implicates

no federal interest.”      Melancon, 742 Fed. Appx. at 835 (citation

omitted).

     The Court thus finds federal officer removal jurisdiction

lacking.    That the defendants may have complied with some federal

oversight directives during WWII is precedentially insufficient to

confer federal officer removal jurisdiction.        The private oil and

gas industry’s wartime compliance with federal laws or regulations

falls short of being within the scope of “acting under” a federal

official for acts “under color” of such office. 44

                                   IV.

                      Federal Question Jurisdiction

                                   A.

     Congress vests this Court with “original jurisdiction of all

civil actions arising under the Constitution, laws, or treaties of

the United States.”     28 U.S.C. § 1331.   Cases “arise under” federal


44The defendants point to no mandate that the federal government
ordered the oil and gas companies to drill and produce these
operational areas that would otherwise not have been developed but
for the wartime directives. The defendants stop short of this,
even though it is undisputed that many operational areas were
developed/produced before the SLCRMA was enacted in 1980.
                                   48
law   only   in    one    of   two   ways,    if    the   well-pleaded     complaint

establishes either that: (1) “federal law creates the cause of

action[;]” or (2) “the plaintiff’s right to relief [under state

law] necessarily depends on resolution of a substantial question

of federal law.”         Empire Healthchoice Assur., Inc. v. McVeigh, 547

U.S. 677, 689-90 (2006)(internal quotation marks omitted)(citing

Franchise Tax Bd. of Cal. v. Construction Laborers Vacation Trust

for Southern Cal., 463 U.S. 1, 27-28 (1983)).                     Thus, critically,

the federal question jurisdiction determination is anchored to the

well-pleaded complaint rule, which applies to the Court’s original

and removal jurisdiction and restricts a defendant’s ability to

remove a case from state court. See Franchise Tax Board, 463 U.S.

at 9-10 and n.9 (“[A]s a practical matter[, the rule] severely

limits the number of cases in which state law ‘creates the cause

of action’ that may be initiated in or removed to federal district

court, thereby avoiding more-or-less automatically a number of

potentially       serious      federal-state       conflicts.”);      Rodriguez    v.

Pacificare    of     Texas,      Inc.,   980       F.2d   1014,    1017   (5th    Cir.

1993)(“Removal      is     not   possible      unless     the     plaintiff’s    ‘well

pleaded complaint’ raises issues of federal law sufficient to

support federal question jurisdiction.”). 45




45 “Regardless of which form the federal question takes, every
complaint is subject to a basic gatekeeping principle: the well-
pleaded complaint rule.” Plains Capital Bank v. Rogers, 715 Fed.
                                         49
      The    well    pleaded     complaint       rule   provides      that    “federal

question jurisdiction exists only when a federal question is

presented     on    the   face      of    the   plaintiff’s     properly      pleaded

complaint.     The rule makes the plaintiff the master of the claim;

he or she may avoid federal jurisdiction by exclusive reliance on

state law.”         Caterpillar Inc. v. Williams, 482 U.S. 386, 393

(1987)(citations omitted); Gully v. First Nat. Bank in Meridian,

299 U.S. 109, 112 (1936)(“To bring a case within the [federal

question removal] statute, a right or immunity created by the

Constitution or laws of the United States must be an element, and

an essential one, of the plaintiff’s cause of action.”).                           Of

course, neither a defense nor a counterclaim is part of the

plaintiff’s    statement       of   its    claim.       Thus,   the    well    pleaded

complaint rule plainly obliges the Court to look only to “what

necessarily appears in the plaintiff’s statement of his own claim

... unaided by anything alleged in anticipation of avoidance of

defenses which it is thought the defendant may interpose.”                      Taylor

v. Anderson, 234 U.S. 74, 75-76 (1914); Vaden v. Discover Bank,

556   U.S.   49,    60    (2009)(“Under         the   longstanding     well-pleaded

complaint rule...a suit ‘arises under’ federal law ‘only when the

plaintiff’s statement of his own cause of action shows that it is




Appx. 325, 328 (5th Cir. 2017)(citing Empire Healthchoice
Assurance, Inc. v. McVeigh, 547 U.S. 677, 689-90 (2006)).

                                           50
based upon [federal law].”). It follows that “a case may not be

removed to federal court on the basis of a federal defense, ...

even if the defense is anticipated in the plaintiff’s complaint,

and even if both parties admit that the defense is the only

question truly at issue in the case.”       Franchise Tax Board, 463

U.S. 1, 14 (1983).

     The artful pleading doctrine is a corollary to the well

pleaded complaint rule: “a plaintiff may not defeat removal by

omitting to plead necessary federal questions.”       Id. at 22. “If a

court concludes that a plaintiff has ‘artfully pleaded’ claims[,]

it may uphold removal even though no federal question appears on

the face of the plaintiff’s complaint.” See Rivet v. Regions Bank

of Louisiana, 522 U.S. 470, 475 (1998)(citations omitted)(“The

artful   pleading    doctrine   allows   removal   where   federal   law

completely preempts a plaintiff’s state-law claim.”); see also

Franchise Tax Bd., 463 U.S. at 24 (“if a federal cause of action

completely preempts a state cause of action any complaint that

comes within the scope of the federal cause of action necessarily

‘arises under’ federal law.”). 46




46 “Although federal preemption is ordinarily a defense, ‘[o]nce
an area of state law has been completely pre-empted, any claim
purportedly based on that pre-empted state-law claim is
considered, from its inception, a federal claim, and therefore
arises under federal law.’”    Rivet, 522 U.S. at 475 (citation
omitted).
                                    51
       Most typically, cases arise under federal law when federal

law creates the plaintiff’s cause of action.                   However, a “slim

category”    of   state   law   claims    give   rise    to    federal    question

jurisdiction.      See Gunn v. Minton, 568 U.S. 251, 257-58 (2013).

The Supreme Court has fashioned a four-part test to determine

whether a state law claim falls within this tiny category of cases;

federal question jurisdiction lies over a state law claim, only if

a federal issue is (1) necessarily raised, (2) actually disputed,

(3) substantial, and (4) capable of resolution in federal court

without disrupting the federal-state balance approved by Congress.

Gunn v. Minton, 568 U.S. 251, 258 (2013)(translating into a four-

part test the question framed by Grable); Grable & Sons Mental

Products, Inc. v. Darue Engineering & Manufacturing, 545 U.S. 308,

314 (2005)(framing “the question [as] does a state-law claim

necessarily raise a stated federal issue, actually disputed and

substantial,      which   a     federal    forum   may        entertain   without

disturbing any congressionally approved balance of federal and

state judicial responsibilities.”). 47           Again, only a “special and


47   The Fifth Circuit has cautioned:
        The fact that a substantial federal question is
        necessary to the resolution of a state-law claim is not
        sufficient to permit federal jurisdiction: Franchise Tax
        Board ... did not purport to disturb the long-settled
        understanding that the mere presence of a federal issue
        in a state cause of action does not automatically confer
        federal-question jurisdiction. Likewise, the presence
        of a disputed federal issue is never necessarily
        dispositive.   Instead, far from creating some kind of
                                      52
small category” of cases that fit all four criteria.           See Gunn, 568

U.S. at 258 (citing Empire Healthchoice Assurance, Inc. v. McVeigh,

547 U.S. 677, 699 (2006)). 48      This is not one of them.

                                       B.

     To be sure, the defendants fail to show that a federal

question exists on the face of the plaintiffs’ state court petition

“unaided by anything alleged in anticipation or avoidance of

defenses which it is thought the defendant may interpose.” Taylor,

234 U.S. at 75-76.         Indeed, it would seem the defendants’ very

invocation of federal question as a predicate for removal is self-

defeating, considering that it now removes under the “other paper”

provision of the removal statute because, defendants argue, the

initial    state   court   petitions    in   these   cases   did   not   reveal

(indeed,    disclaimed)     the   existence    of    a   federal   question. 49

Nevertheless, the defendants urge that the unprecedented breadth

of the allegations in the Rozel Report and the need to interpret




      automatic test, Franchise Tax Board thus candidly
      recognized the need for careful judgments about the
      exercise of federal juridical power in an area of
      uncertain jurisdiction.
Singh v. Duane Morris, LLP, 538 F.3d 334, 337-38 (5th Cir. 2009).
48 “In cases lacking a federal cause of action, the Supreme Court

has clearly upheld jurisdiction under § 1331 in only four
instances.... Even in the lower courts, rather few decisions uphold
jurisdiction in such cases.” Plains Capital Bank v. Rogers, 715
Fed.Appx. 325, 328 (5th Cir. 2017)(quoting Richard H. Fallon, Jr.
et al., Hart and Wechsler’s The Federal Courts and the Federal
System 836 (7th ed. 2015)).
49 Including bad faith conduct pre-1980.


                                       53
federal law in order to prove the alleged violations establish

that the elements of arising under jurisdiction are met for the

special and small category of cases like these.

       Plaintiffs have carefully restricted their claim to state

law.    Defendants have not shown that federal jurisdiction exists

on the face of the petition; defendants have failed to show that

federal   law      completely    preempts     plaintiffs’   claims.          Nor   do

plaintiffs’ claims raise a federal issue sufficient to create

federal   jurisdiction      in    this   case    because    they   are       neither

necessary     or     substantial    within      the    meaning     of    §    1331.

“Ultimately, whether a federal issue embedded in the matrix of a

state law claim will support federal question jurisdiction entails

a pragmatic assessment of the nature of the federal interest at

stake.”     Riehm v. Wood Resources, No. 16-12474, 2016 WL 6123372,

at *4 (E.D. La. Oct. 20, 2016)(quoting Howery v. Allstate Ins.

Co., 243 F.3d 912, 917 (5th Cir. 2001)).              Not every state cause of

action that might implicate an issue of federal law belongs in

federal court.

       “As an initial proposition, ... the ‘law that creates the

cause of action’ is state law, and...federal jurisdiction is

unavailable     unless...some       substantial,       disputed    question        of

federal law is a necessary element of the well-pleaded state

claims, or that one... claim is ‘really’ one of federal law.”

Franchise Tax Board, 463 U.S. at 13.                  In urging that federal

                                         54
question removal jurisdiction lies over this case, the defendants

invoke the exceedingly narrow jurisdictional ground, contending

that the plaintiffs’ SLCRMA claim arises under federal law because

federal law is a necessary element of the plaintiffs’ claim for

relief.   Although the defendants submit that the plaintiffs’ right

to relief necessarily depends on resolution of a substantial

question of federal law, they fail to define the substantial and

disputed issue of federal law.         The plaintiffs counter that the

defendants’     Grable   argument   based   on    SLCRMA’s   historical   use

exemption at La.R.S. 49:214.34(C)(2) is, at most, an argument that

the defendants have a federal defense 50 and, the plaintiffs insist,

the defendants’ arguments wholly ignore the well pleaded complaint

rule.

     The defendants present two principal and related arguments in

support of federal question jurisdiction.            First, the defendants

contend that the plaintiffs’ retroactive liability theories raise

necessary federal questions that are substantial and disputed and

exercising jurisdiction will not upset the federal-state balance.

Second,   the    defendants   invoke      the    Levee   Board   case.    The




50Defenses to the plaintiffs’ claims do not confer subject matter
jurisdiction under the well-pleaded complaint rule.     Venable v.
Louisiana Workers’ Comp. Corp., 740 F.3d 937, 942-43 (5th Cir.
2013)(finding that the federal issue identified by the district
court anticipates the defendant’s prospective defense and that
none of the plaintiffs’ claims requires proving a federal issue as
an element of the claim).
                                     55
defendants’        arguments       are   equally        unpersuasive.       That   the

defendants seem to have difficulty in pinpointing or defining the

federal law supposedly necessarily and disputed raised is telling.

And that other Sections of this Court have previously remarked on

this same deficiency in similar litigation amplifies that this is

not one of the special and small category of cases in which a state

law claim arises under federal law.

     1.     Grable

     The defendants first invoke Grable.                 There, the Supreme Court

authorized the exercise of federal question jurisdiction over a

state law quiet title action. The dispute in Grable centered on a

nearly pure issue of law -- it concerned the action of a federal

agency and its compatibility with a federal statute, the question

qualified     as     “substantial,”         and    its     resolution       was    both

dispositive of the case and would controlling in numerous other

cases.    Not so, here.         The plaintiffs’ State permitting cause of

action    triggered        by     private    oil    industry      exploration      and

production activity on the Louisiana coast.                  The Parish and State

plaintiffs’       claims    are    fact-bound      and    specific     to   different

operational areas.         The defendants identify no pervasively federal

character    to     this   dispute.         And    no    party   has   identified    a

significant conflict between an identifiable federal policy or

issue and the operation of state law.



                                            56
      The    defendants      suggest      that,     to   establish       “bad   faith”

practices       pre-dating      SLCRMA,    the    plaintiffs      must    demonstrate

violations of duties governed exclusively by pre-1980 federal

permits and regulations and that to establish “changed impacts,”

the   plaintiffs      must      demonstrate      that    coastal    impacts     exceed

impacts authorized by pre-1980 federal permits and regulations.

But the plaintiffs insist that the defendants fail to identify

what federal law or regulation must be interpreted and ignore

applicable state law.             The defendants gloss over entirely fact-

bound determinations and instead focus on the implausibility of

the     plaintiffs’       cause     of    action,    rather       than   identifying

substantial and disputed issues of federal law.                      But “it takes

more than a federal element to open the ‘arising under’ door [and

t]his    case    cannot    be     squeezed   into    the   slim    category     Grable

exemplifies.”       McVeigh, 547 U.S. at 701.

      The Court is not persuaded that the defendants have identified

a federal issue or that this federal issue satisfies all four

criteria necessary to support the exercise of federal jurisdiction

over a state law claim.

      2.    Levee Board

      The defendants invoke a case decided by now-Chief Judge Brown

and affirmed by the Fifth Circuit, Board of Comm’rs of the Se.

Louisiana Flood Prot. Auth-E. v. Tennessee Gas Pipeline Co., LLC,

29 F. Supp. 3d 808, 862-63 (E.D. La. 2014), aff’d, Board of Comm’rs

                                           57
of the Se. Louisiana Flood Prot. Auth-E. v. Tennessee Gas Pipeline

Co., LLC, 850 F.3d 714, 723-24 (5th Cir. 2017), cert. denied sub

nom., 138 S. Ct. 420 (2017).              Chief Judge Brown, the defendants

insist, found federal jurisdiction over state law tort claims for

the similar activities at issue here.

     The Board of Commissioners of the Southeast Louisiana Flood

Protection       Authority-East       sued      companies        involved      in    oil

exploration and production activities off the southern coast,

alleging that the defendants’ activities caused infrastructural

and ecological damage to coastal lands overseen by the Board that

increased the risk of flooding due to storm surges and required

costly flood protection measures. Id.               The Board asserted causes

of action for negligence, strict liability, natural servitude of

drain,    nuisance,       and    breach   of     contract    as     to    third-party

beneficiaries.       The Board sued in state court; the defendants

removed,     invoking      the     court’s      arising     under        jurisdiction.

Notably,    the    Board’s      complaint      described    “a    longstanding       and

extensive regulatory framework under both federal and state law”

that protects against the effects of dredging activities and

establishes the legal duties by which Defendants purportedly are

bound. Id. Although none of the individual causes of action relied

on federal law and the negligence, strict liability, and natural

servitude claims relied on state law, the complaint identified

federal    and    state    regulatory     sources    bearing       on    oil   and   gas

                                          58
activities, including the Rivers and Harbors Act, the Clean Water

Act, and the Coastal Zone management Act.

     And, thus, the plaintiff itself in Levee Board specifically

invoked an extensive regulatory framework under both federal and

state law aimed at protecting against the effects of dredging

activities; according to the plaintiff, the relevant components of

the regulatory framework buttressed the plaintiff’s claims.             Judge

Brown determined that three of the Board’s claims necessarily

raised   federal   issues:    the   negligence     claim,    which   drew   its

requisite   standard   of    care   from   three   federal    statutes;     the

nuisance claims, which rely on the same standard of care; and the

third-party breach of contract claim, which was based on permits

issued pursuant to federal law.

     In affirming the district court’s finding of subject matter

jurisdiction and its dismissal on the merits, the Fifth Circuit

observed that the federally-authorized dredging, exploration and

production activities at issue in the Levee Board case raised

important federal questions:

     The absence of any state law grounding for the duty that
     the Board would need to establish for the Defendants to
     be liable means that that duty would have to be drawn
     from federal law. Supreme Court precedent is clear that
     a case arises under federal law where “the vindication
     of a right under state law necessarily turn[s] on some
     construction of federal law” ....[T]he validity of the
     Board’s claims would require that conduct subject to an
     extensive federal permitting scheme is in fact subject
     to implicit restraints that are created by state law.
     The implications for the federal regulatory scheme of

                                     59
        the sort of holding that the Board seeks would                       be
        significant, and thus the issues are substantial.


Board of Comm’rs of the Se. Louisiana Flood Prot. Auth-E. v.

Tennessee Gas Pipeline Co., LLC, 850 F.3d 714, 723-24 (5th Cir.

2017), cert. denied sub nom., 138 S. Ct. 420 (2017).

      But this decision does not dictate the same result here.                    The

defendants’ argument that the only duties imposed on them pre-

SLCRMA “must be” defined by federal law is at best an argument

based on defensive preemption.                    The plaintiffs carefully and

correctly distinguish the Levee Board case, arguing that the

plaintiffs in that case alleged specific violations of federal

laws and duties, whereas the plaintiffs here do not allege any

federal violations.          The plaintiffs here insist that their claims

are limited to the SLCRMA, that the parallel federal permitting

schemes    are    not    disputed      or    at   issue,    and,   insofar   as   the

defendants’ Grable jurisdictional argument is based entirely on

the   historical       use   exemption       in   La.R.S.   49:214.34(C)(2),      the

historical use exemption is merely an affirmative defense that

falls    short    of    support     for     federal    question    removal.       The

plaintiffs insist that the defendants fail to identify even one

disputed    interpretation        of      federal     law   or   regulation.      The

plaintiffs       add    that,   under       the   historical     use   exemption,   a

defendant may be deemed imprudent or in bad faith as a result of

acts or omission that were contrary to the public trust doctrine,

                                             60
Louisiana property law, or industry best practices, regardless of

whether it complied with the permits issued under the Rivers and

Harbors Act or the Clean Water Act; thus, insofar as the defendants

argue that their compliance with these federal permits excused

their   violation    of    state   law,      their   argument    amounts    to    an

assertion of conflict preemption, which does not support removal.

      The plaintiff in Levee Board explicitly invoked the three

federal laws (Rivers and Harbors Act, Clean Water Act, and the

Coastal Zone Management act), alleging that those laws provided

the duty the defendants owed to the plaintiff; and that plaintiff

never pointed to any specific Louisiana statutes or regulations.

Unlike Levee Board, where federal statutes and regulations were

not   merely   one   of    multiple    theories      that   could     support    the

plaintiff’s     negligence     and     nuisance      claim,     the    plaintiffs

specifically allege that the defendants breached duties imposed

under Louisiana law.        Because the plaintiffs have not explicitly

relied on federal law in their petition and because a duty under

Louisiana      law   has     not      been     foreclosed       by    controlling

jurisprudence, Levee Board is not controlling.

      All cases to consider whether these coastal wetlands or “oil

patch” cases fit within the scope of this extraordinarily limited

category of cases have determined that they fall outside its scope.

For example, Judge Africk considered and rejected defendants’

invocation of federal question jurisdiction in a similar coastal

                                        61
zone case.    Dinvaut v. Cambridge Energy Corp., No. 17-5630, 2017

WL 3484759 (E.D. La. Aug. 15, 2017)(Africk, J.).               There, Judge

Africk found that the defendants’ reliance on the plaintiffs’

allegations concerning defendants’ pre-SLCRMA activities did not

support arising under jurisdiction:

       Actions taken before the Act went into force are relevant
       to whether a particular use is grandfathered into the
       Act’s regulatory scheme. See La. R.S. 49:214.34(C)(2)
       (“Individual   specific   uses   legally   commenced   or
       established prior to the effective date of the coastal
       use permit program shall not require a coastal use
       permit.”). So the mere fact that the petition discusses
       events prior to the Act’s effective date does not
       establish that the state court will need to consider any
       question of federal law when determining defendants’
       potential liability under the Act.       Instead, all it
       establishes is that Dinvaut intends to show that
       defendants’ activities before the Act did not comply
       with various Louisiana laws and regulations concerning
       oil exploration in effect before the Act came into force,
       and therefore such activities cannot be grandfathered in
       under the Act.


Id. at *4. Several other courts have reached this same conclusion.

And,   critically,   in   some   of   these   cases   either   the   parties

conceded, or the Court decided that Levee Board was inapposite. 51


51 See, e.g., Cameron v. Auster Oil & Gas, No. 16-530, 2018 WL
2144281 (W.D. La. May 9, 2018)(following Judge Africk’s reasoning
in Rozel). “As Judge Africk noted in Rozel, SLFPA I involved state
law tort claims in which the plaintiff agency had “based the
standard of care on federal law, which would require the court to
decide ‘what duties these laws impose on Defendants.’” Id. See,
also, e.g., Stutes v. Gulfport Energy Corp., No. 16-1253, 2017 WL
4286846 (W.D. La. June 30, 2017), report and recommendation adopted
in full, 2017 WL 4274353 (W.D. La. Sept. 26, 2017); Dinvaut v.
Cambridge Energy Corp., No. 17-5630, 2017 WL 3484759 (E.D. La.
Aug. 15, 2017)(Africk, J.); St. Bernard Parish v. Atlantic
                                      62
The defendants fail to persuade the Court to part ways with these

prior rulings.       Although the defendants suggest that the Rozel

Report   laid   bare   the   federal    dimension   to   these   cases,   the

defendants’     arguments    and   articulation   of   the   federal   issues

supposedly disputed and necessary has not changed.           The defendants

continue to fail to articulate a specific federal issue such as

those present in the plaintiffs’ case in Levee Board.             The scope

of the second type of arising under jurisdiction is simply not as

generous as the defendants hope.

                                     ***

     Accordingly, IT IS ORDERED: that the motions to remand are

hereby GRANTED. 52     The defendants have suggested that they shall

immediately appeal any remand order as they are entitled to do

under 28 U.S.C. § 1447(d) as it pertains to their federal officer



Richfield Co., No. 16-16294, 2017 WL 2875723 (E.D. La. July 6,
2017)(Barbier, J.); Riehm v. Wood Resources, LLC, No. 16-12747,
2016 WL 6123372 (E.D. La. Oct. 20, 2016)(Barbier, J.); Bernstein
v. At. Richfield Co., No. 15-630, 2015 WL 3454740 (E.D. La. May
29, 2015)(Barbier, J.); Plaquemines Parish v. Hilcorp Energy Co.,
No. 13-6727, 2015 WL 195460, at *4-5 (E.D. La. Apr. 29,
2015)(Feldman, J.); Plaquemines Parish v. Rozel Operating Co., No.
13-6722, 2015 WL 403791, at *4-5 (E.D. La. Jan. 29, 2015)(Africk,
J.)(noting   that    defendants   offered    “only    a   nebulous
characterization of the questions of federal law ... implicated by
the Parish’s lawsuit: questions concerning the scope of the
[Corps’] authority to assert ultimate control over the operations
in the Coastal Zone and whether that authority is exclusive, as
well as questions concerning the effect of federal law on the
permitted scope and authority of the state standards.”).
52 Although the defendants reassert their prior grounds for
removal, those issues have been previously addressed and are now
moot.
                                       63
removal predicate, and they therefore request that the Court

certify for interlocutory appeal their asserted federal question

predicate for removal.   The request is GRANTED.    Under 28 U.S.C.

§ 1292(b), the Court finds that its Order and Reasons addresses

controlling issues of law as to which there might be substantial

ground for difference of opinion.    So certified, the Fifth Circuit

might in its discretion permit an appeal of all issues contained

in this Order and Reasons.

                         New Orleans, Louisiana, May 28, 2019


                              ______________________________
                                   MARTIN L. C. FELDMAN
                               UNITED STATES DISTRICT JUDGE




                                64
